Citation Nr: 1546571	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.  In July 2015 the claims were remanded for additional development, which has been completed.


FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing loss disability in either ear for VA purposes.

2.  The evidence of record shows that the Veteran's tinnitus was not present in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 4.85, 4.86 (2015).

2.  The requirements for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided by correspondence in August 2010.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for the disabilities on appeal.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946,       and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137  (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed hearing loss and tinnitus due to excessive and loud noise in service from Howitzers, engine noise, machine gun fire, and machinery during the performance of his duties as an engineer equipment repairman and diesel mechanic.  The Veteran served in Vietnam from July 1968 to July 1969.  

The service treatment records contain an August 1967 induction examination report that tested the Veteran's hearing acuity.  The Board has converted the Veteran's service audiograms to American Standards Association (ASA) units to International Standards Organization (ISO), as is customary for audiograms from the military prior to October 31, 1967.  After converting the units, the Veteran's separation examination in August 1967, recorded auditory threshold at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, as 10, 5, 5, 10 and 15 for the right ear, and 10, 5, 5, 5, and 15, for the left ear.  On expiration of term of service (ETS) examination in November 1970, the auditory thresholds at the tested frequencies of 500, 1000, 2000 and 4000 Hertz were all 10 bilaterally, and the ears were normal upon clinical evaluation.  In reports of medical history the Veteran denied hearing loss.

On VA audiological examination in March 2012, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 15, 10, and 0; and in the left ear were 10, 10, 10, 15, and 20.  The puretone threshold average in the right ear was 9 decibels and the average in the left ear was 14 decibels.  Speech discrimination was 94 percent, bilaterally.  The examiner noted the Veteran did not report tinnitus.  Thus, the Veteran did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The examiner opined that it was less likely than not that hearing loss was due to military noise exposure because his hearing was normal at both entrance and discharge examinations in service and there was no current evidence of a diagnosis of   hearing loss.  

An April 2014 VA treatment note shows the Veteran reported onset of hearing loss in service.  The clinician noted right moderately severe sensorineural loss with normal middle ear function, and left normal to mild sensorineural with normal middle ear function.  A February 2015 VA audiological clinical treatment note shows the Veteran was prescribed hearing aids.  The records also document 
complaints of tinnitus.  At the May 2015 Board hearing he stated he could not hear without his hearing aids.  The Veteran reported noticing hearing loss since 1995.  When asked about when tinnitus began he replied 1975.  Later in the hearing he stated his tinnitus began in service. 

On VA examination in September 2015, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 15, 15, 20, and 15; and in the left ear were 15, 15, 15, 25, and 20.  The puretone threshold average in the right ear was 16 decibels and the average in the left ear was 19 decibels.  Speech discrimination was 100 percent, bilaterally.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran had two hearing evaluations conducted in service, one in 1967 on service induction and the other in 1970 on separation from service, and both evaluations revealed normal hearing sensitivity thresholds in both ears, thus showing that hearing was stable throughout his military service.  Moreover, the service treatment records were completely void of hearing loss complaints.  The examiner further found that audiometric testing revealed normal hearing sensitivity thresholds in  both ears, suggestive that any change in hearing sensitivity since exiting service  was more than likely secondary to aging.  The examiner noted that current examination findings were consistent with those noted in 2011, showing that the Veteran's hearing sensitivity had remained stable since he was last examined.  The examiner concluded that the Veteran's bilateral hearing sensitivity levels were not     adversely affected by direct military service or hazardous noise exposure.

Initially, the Board notes that threshold question in any claim for service connection is the presence of a current disability.  

Concerning the claim for service connection for bilateral hearing loss, while the Veteran may have impaired hearing, his hearing loss does not meet the criteria to be considered a disability for VA purposes.  That is, the record does not reflect that  the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385 at any time during the course of the claim.


In order to be considered for service connection, a claimant must first have a current disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limits entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  As objective audiometric testing reflects the Veteran's hearing is within normal limits for VA purposes and does not rise to the level of a disability pursuant to 38 C.F.R. § 3.385, the Board finds that   the preponderance of the evidence is against the Veteran's claim.  Thus, service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent the Veteran believes he suffers from a hearing loss disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the presence and extent of hearing loss is determined by audiological testing, which requires medical expertise to conduct  and interpret.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the diagnosis or extent of hearing loss is not competent medical evidence.  The Board concludes that the findings on VA examinations are significantly more probative than the Veteran's lay assertions.  

With regards to the Veteran's claim for service connection for tinnitus, the VA examiner in September 2015 and the VA treatment records document tinnitus.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is established.  

Having determined that the Veteran currently has diagnosis of tinnitus, the remaining question before the Board is whether this condition is related to his service.  The Veteran's DD Form 214 indicates that he served as engineer equipment repairman and diesel mechanic.  The Board finds that the Veteran's lay accounts of his duties  in service and exposure to engine noise are consistent with the circumstances, conditions, and hardships of his service.  The Board also finds that the Veteran's lay account of having been exposed to military noise is both competent and credible.

Service treatment records are negative for complaints or findings of tinnitus.  After service, the Veteran did not report tinnitus on VA examination in 2012.  The first mention of tinnitus in the record is on VA treatment reports dated after 2014.  

The VA examiner in September 2015 opined that the Veteran's bilateral tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  In this regard the examiner noted that the service treatment records were completely void of tinnitus complaints or reported changes in hearing.  Tinnitus typically would have onset prior to or following a significant change in hearing sensitivity levels, however the Veteran's hearing was stable throughout military service.  Additionally, the Veteran did not report a specific event relating to the onset of tinnitus.  In support of the opinion, the examiner cited to the medical literature (Tinnitus Handbook, Tyler, 2000) and noted that a diagnosis of noise-induced tinnitus required a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event.  

The Board finds that the September 2015 VA examiner's opinion was based on a thorough review of the claims file and provided adequate rationale.  The opinion is consistent with the other medical evidence of record.  Accordingly, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current tinnitus to service.  

While the Veteran is competent to attest to noise exposure in service and to attest   to the presence of tinnitus, as a lay person, it has not been shown that he had specialized training sufficient to determine the etiology of tinnitus.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Thus, the etiology of tinnitus requires medical expertise to determine.  As such, the Veteran's lay opinion on the etiology of tinnitus is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  The Board   finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

Moreover, while the Veteran now alleges that his tinnitus began in service and has been present since, the Board finds such allegation is not persuasive as his hearing testimony was inconsistent as to when tinnitus onset and tinnitus was not reported by the Veteran on the 2012 VA examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In summary, the Board finds that the preponderance of the competent, credible and probative evidence is against a finding that the Veteran's tinnitus arose in service or for many years thereafter, and there is no competent medical evidence linking the current disability to service.  Accordingly, the claim for service connection for tinnitus is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for tinnitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.




ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


